Citation Nr: 1711800	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  14-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to May 30, 2006, for a total disability based on individual unemployability resulting from service-connected disabilities (TDIU) for purposes of accrued benefits.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral spine disability for purposes of accrued benefits. 

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee for purposes of accrued benefits.

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee for purposes of accrued benefits.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left hip for purposes of accrued benefits.

6.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip for purposes of accrued benefits.

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left elbow for purposes of accrued benefits.

8.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right elbow for purposes of accrued benefits.

9.  Entitlement to special monthly compensation, based on the need for regular aid and attendance of another person (SMC) for purposes of accrued benefits.

10.  Entitlement to dependency and indemnity compensation (DIC), to include based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955 and from June 1957 to October 1964.  He died on October [redacted], 2007.  The Appellant is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In October 2016 correspondence, the Appellant's attorney advised that the Appellant requested a videoconference hearing before a Veterans Law Judge at the VA Regional Office closest to her home.

The record contains no indication that the Appellant has withdrawn that request.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2016); 38 U.S.C.A. § 7107 (West 2014).  In accordance with the Appellant's communications, and since the RO schedules videoconference hearings before Members of the Board, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Schedule the Appellant for a Board videoconference hearing before a Veterans Law Judge at the RO closest to her home, in accordance with her request.  Notify the Appellant of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

